Exhibit 10.5

 

PLEDGE AND SECURITY AGREEMENT

(Non-Borrower)

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, this “Security Agreement”) is entered into as of August 15, 2003 by and
between MXT HOLDINGS, INC., an Illinois corporation with an address of 175 Wall
Street Glendale Heights, Illinois 60139 (the “Grantor”), and BANK ONE, NA, a
national banking association having its principal office in Chicago, Illinois
with an address of 8044 Montgomery Road, Cincinnati, Ohio 45236 (“Lender”).

 

PRELIMINARY STATEMENT

 

The Grantor, the Lender and the Loan Parties are entering into a Credit
Agreement dated of even date herewith (as it may be amended or modified from
time to time, the “Credit Agreement”).  The Grantor is entering into this
Security Agreement in order to induce the Lender to enter into and extend credit
under the Credit Agreement.

 

ACCORDINGLY, the Grantor and the Lender hereby agree as follows:

 

 

ARTICLE I

DEFINITIONS

 

1.1.                              Terms Defined in Credit Agreement.  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

1.2.                              Terms Defined in UCC.  Terms defined in the
UCC which are not otherwise defined in this Security Agreement are used herein
as defined in the UCC.

 

1.3.                              Definitions of Certain Terms Used Herein.  As
used in this Security Agreement, in addition to the terms defined in the
Preliminary Statement, the following terms shall have the following meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Assigned Contracts” means, collectively, all of the Grantor’s rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantor under any contracts, and any and all amendments, supplements,
extensions, and renewals thereof including, without limitation, all rights and
claims of the Grantor now or hereafter existing: (a) under any insurance,
indemnities, warranties, and guarantees provided for or arising out of or in
connection with any of the foregoing agreements; (b) for any damages arising out
of or for breach or default under or in connection with any of the foregoing
agreements; (c) to all other amounts from time to time paid or payable under or
in connection with any of the foregoing agreements; or (d) to exercise or
enforce any and all covenants, remedies, powers and privileges thereunder.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

--------------------------------------------------------------------------------


 

“Collateral Report” means any certificate, report or other document delivered by
the Grantor to the Lender with respect to the Collateral pursuant to any Loan
Document.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyright Collateral” has the meaning set forth in Article II.

 

“Copyright License Rights” means all right, title and interest of Grantor as
licensor or licensee under, and with respect to, any Copyrights, including under
any Licenses.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all licenses of the foregoing,
whether as licensee or licensor; (c) all renewals of any of the foregoing; (d)
all income, royalties, damages, and payments now or hereafter due and/or payable
under any of the foregoing, including, without limitation,  damages or payments
for past or future infringements for any of the foregoing; (e) the right to sue
for past, present, and future infringements of any of the foregoing; and (f) all
rights corresponding to any of the foregoing throughout the world.

 

“Default” means an event described in Section 5.1.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“License Rights” means, collectively, all Copyright License Rights, Patent
License Rights and Trademark License Rights.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a)

 

 

2

--------------------------------------------------------------------------------


 

any and all licensing agreements or similar arrangements in and to any Patents,
Copyrights, or Trademarks, (b) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation,  damages and payments for past and future
breaches thereof, and (c) all rights to sue for past, present, and future
breaches thereof.

 

“Patent Collateral” has the meaning set forth in Article II.

 

“Patent License Rights” means all right, title and interest of Grantor as
licensor or licensee under, and with respect to, any Patent, including under any
Licenses.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications; (b)
all inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing, whether as licensee or licensor; (e)
all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation,  damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property physically delivered to the Lender pursuant to this Security Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security” has the meaning set forth in Article 8 of the UCC.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Capital Stock constituting Collateral, any right to receive
Capital Stock and any right to receive earnings, in which the Grantor now has or
hereafter acquires any right, issued by an issuer of such Capital Stock.

 

“Trademark Collateral” has the meaning set forth in Article II.

 

“Trademark License Rights” means all right, title and interest of Grantor as
licensor or licensee under, and with respect to, any Trademark, including under
any Licenses.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including,
without limitation, service marks), trade names, trade dress, and trade styles
and the registrations and applications for registration thereof and the goodwill
of the business symbolized by the foregoing; (b) all licenses of the foregoing,
whether as licensee or licensor; (c) all renewals of the foregoing; (d) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation,  damages, claims, and payments
for past and future infringements thereof; (e) all rights to sue for past,
present, and future infringements of the foregoing, including, without
limitation, the right to settle suits involving claims and demands for royalties
owing; and (f) all rights corresponding to any of the foregoing throughout the
world; provided however, nothing in this Security Agreement is intended to be,

 

3

--------------------------------------------------------------------------------


 

or may be construed to be, an assignment of any application to register any
trademark or service mark based on any intent to use filed by, or on behalf of,
Grantor (“Intent to Use Applications”), and any Intent to Use Applications are
specifically excluded from Trademark Collateral for purposes of this Agreement.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Ohio or of any other state the laws of which are required as a result
thereof to be applied in connection with the attachment, perfection or priority
of, or remedies with respect to, Lender’s Liens on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

 

ARTICLE II

GRANT OF SECURITY INTEREST

 

The Grantor hereby pledges, assigns and grants to the Lender a continuing
security interest in and Lien on, all of its right, title and interest in, to
and under all personal property and other assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of the Grantor (including,
without limitation, under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, the Grantor, and regardless
of where located (all of which will be collectively referred to as the
“Collateral”), including, without limitation:

 

(i)

 

all Accounts;

 

 

 

(ii)

 

all Chattel Paper;

 

 

 

(iii)

 

all Goods;

 

 

 

(iv)

 

all Documents;

 

 

 

(v)

 

all Equipment;

 

 

 

(vi)

 

all Fixtures;

 

 

 

(vii)

 

all General Intangibles;

 

 

 

(viii)

 

all Instruments;

 

 

 

(ix)

 

all Inventory;

 

 

 

(x)

 

all Investment Property;

 

 

 

(xi)

 

all cash or cash equivalents;

 

 

 

(xii)

 

all letters of credit and Letter-of-Credit Rights;

 

 

 

(xiii)

 

all Deposit Accounts with any bank or other financial institution;

 

 

 

(xiv)

 

all Assigned Contracts;

 

 

 

(xv)

 

all Farm Products;

 

 

 

(xvi)

 

all Copyrights, Licenses with respect to Copyrights and Copyright License Rights
(“Copyright Collateral”);

 

 

 

(xvii)

 

all Patents, Licenses with respect to Patents and Patent License Rights (“Patent
Collateral”);

 

4

--------------------------------------------------------------------------------


 

(xviii)

 

all Trademarks, Licenses with respect to Trademarks and Trademark License Rights
(“Trademark Collateral”);

 

 

 

(xix)

 

and all accessions to, substitutions for and replacements, proceeds (including,
without limitation, Stock Rights), insurance proceeds and products of the
foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto;

 

to secure the prompt and complete payment and performance of the Secured
Obligations.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Grantor represents and warrants to the Lender that:

 

3.1.                              Title, Perfection and Priority.  The Grantor
has good and valid rights in or the power to transfer the Collateral and title
to the Collateral with respect to which it has purported to grant a security
interest in, and Lien on, hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Lender the security interest in and Lien on such Collateral pursuant
hereto.  When financing statements have been filed in the appropriate offices
against the Grantor in the locations listed on Exhibit H, the Lender will have a
fully perfected first priority security interest in that Collateral in which a
security interest may be perfected by filing, subject only to Liens permitted
under Section 4.1(e).

 

3.2.                              Type and Jurisdiction of Organization,
Organizational and Identification Numbers.  The type of entity of the Grantor,
its jurisdiction of organization, the organizational number issued to it by its
jurisdiction of organization and its federal employer identification number are
set forth on Exhibit A.

 

3.3.                              Principal Location.  The Grantor’s mailing
address and the location of its place of business (if it has only one) or its
chief executive office (if it has more than one place of business), is, as of
the Closing Date, disclosed in Exhibit A; as of the Closing Date, the Grantor
has no other places of business except those set forth in Exhibit A.

 

3.4.                              Collateral Locations.  All of Grantor’s
locations where Collateral is located, as of the Closing Date, are listed on
Exhibit A.  All of said locations are owned by the Grantor except for locations
(i) which are leased by the Grantor as lessee and designated in Part VII(b) of
Exhibit A and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Part VII(c) of
Exhibit A.

 

3.5.                              Deposit Accounts.  All of the Grantor’s
Deposit Accounts as of the Closing Date are listed on Exhibit B.

 

3.6.                              Exact Names.  The Grantor’s name in which it
has executed this Security Agreement is the exact name as it appears in the
Grantor’s organizational documents, as amended, as filed with the Grantor’s
jurisdiction of organization.

 

3.7.                              Letter-of-Credit Rights and Chattel Paper. 
Exhibit C lists as of the Closing Date all of Grantor’s Letter-of-Credit Rights
and Chattel Paper.  All action by the Grantor necessary to protect and perfect
the Lender’s security interest and Liens on each item listed on Exhibit C
(including, without limitation, the delivery of all originals and the placement
of a legend on all Chattel Paper as required hereunder) has been duly

 

5

--------------------------------------------------------------------------------


 

taken. The Lender will have a fully perfected first priority security interest
and Lien in the Collateral listed on Exhibit C, subject only to Liens permitted
under Section 4.1(e).

 

3.8.                              Accounts and Chattel Paper.  The names of the
obligors, amounts owing, due dates and other information with respect to the
Accounts and Chattel Paper are and will be correctly stated in all records of
the Grantor relating thereto and in all invoices and Collateral Reports with
respect thereto furnished to the Lender by the Grantor from time to time.  As of
the time when each Account or each item of Chattel Paper arises, the Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all respects what they purport to be.

 

3.9.                              Inventory.  With respect to any Inventory
scheduled or listed on the most recent Collateral Report, (a) such Inventory
(other than Inventory in transit) is located at one of the Grantor’s locations
set forth on Exhibit A as such Exhibit may be updated from time to time upon
mutual agreement of Grantor and Lender, (b) no Inventory (other than Inventory
in transit) is now, or shall at any time or times hereafter be stored at any
other location except as permitted by Section 4.1(g), (c) the Grantor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or document whatsoever except for the Liens granted to the
Lender, and except for Permitted Liens, (d) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, (e) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (f) the completion of
manufacture, sale or other disposition of such Inventory by the Lender following
a Default shall not require the consent of any Person and shall not constitute a
breach or default under any contract or agreement to which the Grantor is a
party or to which such property is subject.

 

3.10.                        Intellectual Property.

 

(a)                                  The Grantor does not have any interest in,
or title to, any Patent Collateral, Trademark Collateral or Copyright Collateral
except as set forth in Exhibit D.  This Security Agreement is effective to
create a valid and continuing Lien and, upon filing of this Security Agreement
(and, in the case of Copyright Collateral described in Section 4.7(g), any
amendments hereto) with the United States Copyright Office and the filing of
appropriate financing statements in the appropriate filing offices, fully
perfected first priority security interests in favor of the Lender on the
Grantor’s Patents, Trademarks and Copyrights (subject to Permitted Liens), and,
upon completion of the foregoing actions, all action necessary or desirable to
protect and perfect the Lender’s security interest and Liens on the Patent
Collateral, Trademark Collateral or Copyright Collateral shall have been duly
taken.

 

(b)                                 Each registered Patent identified in Exhibit
D is subsisting and has not been adjudged invalid, unpatentable, or
unenforceable, in whole or in part, and is enforceable, except as otherwise set
forth on Exhibit D.  Grantor has not granted any license, release, covenant not
to sue, or non-assertion assurance to any Person with respect to any part of the
Patent Collateral except as otherwise disclosed in Exhibit D.  The Patent
License Rights are in full force and effect, and Grantor is not in default under
any of the Patent License Rights, and, to Grantor’s knowledge, no event has
occurred which with notice, the passage of time, the satisfaction of any other
condition, or all of them, might constitute a default by Grantor under the
Patent License Rights.

 

(c)                                  Each registered Trademark identified in
Exhibit D is subsisting and has not been adjudged invalid, unregisterable or
unenforceable, in whole or in part, and each registered trademark and service
mark and, to Grantor’s knowledge, each application for trademark and service
mark registration is valid, registered or registrable and enforceable.  Grantor
has notified Lender in writing of all prior uses of any material item of
Trademark Collateral of which Grantor is aware which could lead to such item
becoming

 

6

--------------------------------------------------------------------------------


 

invalid or unenforceable, including prior unauthorized uses by third parties and
uses which were not supported by the goodwill of the business connected with
such item.  Grantor has not granted any license, release, covenant not to sue,
or non-assertion assurance to any Person with respect to any part of the
Trademark Collateral except as otherwise disclosed in Exhibit D.  Reasonable and
proper statutory notice has been used in connection with the use of each
registered trademark and service mark.  The Trademark License Rights are in full
force and effect, and Grantor is not in default under any of the Trademark
License Rights and, to Grantor’s knowledge, no event has occurred which with
notice, the passage of time, the satisfaction of any other condition, or all of
them, might constitute a default by Grantor under the Trademark License Rights.

 

(d)                                 Each registered Copyright identified in
Exhibit D is subsisting and has not been adjudged invalid, unregisterable or
unenforceable, in whole or in part, and each registered Copyright and, to
Grantor’s knowledge, each application for copyright registration is valid,
registered or registrable and enforceable.  Grantor has not granted any license,
release, covenant not to sue, or non-assertion assurance to any Person with
respect to any part of the Copyright Collateral except as otherwise disclosed in
Exhibit D.  Reasonable and proper statutory notice has been used in connection
with the use of each registered copyright.  The Copyright License Rights are in
full force and effect, and Grantor is not in default under any of the Copyright
License Rights and, to Grantor’s knowledge, no event has occurred which with
notice, the passage of time, the satisfaction of any other condition, or all of
them, might constitute a default by Grantor under the Copyright License Rights.

 

3.11.                        Filing Requirements.  As of the Closing Date, none
of the Equipment is covered by any certificate of title, except for the vehicles
described in Part I of Exhibit E.  None of the Collateral is of a type for which
Liens may be perfected by filing under any federal statute except for (a) the
vehicles described in Part II of Exhibit E and (b) Patents, Trademarks and
Copyrights held by the Grantor and described in Exhibit D.  The county and
street address of each property on which any Fixtures are located is set forth
in Exhibit F together with the name and address of the record owner of each such
property.

 

3.12.                        No Financing Statements, Security Agreements.  No
valid financing statement or security agreement describing all or any portion of
the Collateral which has not lapsed or been terminated naming the Grantor as
debtor has been filed or is of record in any jurisdiction except (a) for
financing statements or security agreements naming the Lender as the secured
party and (b) as permitted by Section 4.1(e).

 

3.13.                        Pledged Collateral, Instruments and Other
Investment Property.

 

(a)                                  Exhibit G sets forth, as of the Closing
Date, a complete and accurate list of all of the Pledged Collateral delivered to
the Lender and all of the Instruments, Securities and Investment Property owned
by the Grantor.  The Grantor is the direct, sole beneficial owner and sole
holder of record of each Instrument, Security and other type of Investment
Property listed on Exhibit G as being owned by it, free and clear of any Liens,
except for the Liens granted to the Lender.  The Grantor further represents and
warrants that (i) all such Instruments, Securities or other types of Investment
Property which are Capital Stock of a Subsidiary have been (to the extent such
concepts are relevant with respect to such Instrument, Security or other type of
Investment Property) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the Lender
representing Capital Stock, either such certificates are Securities as defined
in Article 8 of the UCC as a result of actions by the issuer or otherwise, or,
if such certificates are not Securities, the Grantor has so informed the Lender
so that the Lender may take steps to perfect its security interest therein as a
General Intangible, (iii) except as agreed by Lender, all such Securities or
other types of Investment Property held by a securities intermediary are covered
by a control agreement among the Grantor, the securities intermediary and the
Lender pursuant to which the Lender has Control and (iv) all Instruments which
represent Indebtedness owed to the Grantor by a Subsidiary thereof have been
duly authorized, authenticated or issued

 

7

--------------------------------------------------------------------------------


 

and delivered by the issuer of such Indebtedness, are the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.

 

(b)                                 In addition, (i) none of the Pledged
Collateral has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, (ii) there are existing no options,
warrants, calls or commitments of any character whatsoever relating to the
Pledged Collateral or which obligate the issuer of any Capital Stock included in
the Pledged Collateral to issue additional Capital Stock, and (iii) no consent,
approval, authorization, or other action by, and no giving of notice, filing
with, any governmental authority or any other Person is required for the pledge
by the Grantor of the Pledged Collateral pursuant to this Security Agreement or
for the execution, delivery and performance of this Security Agreement by the
Grantor, or for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

(c)                                  Except as set forth in Exhibit G, the
Grantor owns 100% of the issued and outstanding Capital Stock which constitutes
Pledged Collateral and none of the Pledged Collateral which represents
Indebtedness owed to the Grantor is subordinated in right of payment to other
Indebtedness or subject to the terms of an indenture.

 

 

ARTICLE IV

COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:

 

4.1.                              General.

 

(a)                                  Collateral Records.  The Grantor will
maintain complete and accurate books and records with respect to the Collateral,
and furnish to the Lender such reports relating to the Collateral as the Lender
shall from time to time request.

 

(b)                                 Authorization to File Financing Statements
and Recordation Form Cover Sheets; Ratification.  The Grantor hereby authorizes
the Lender to file, and if requested will deliver to the Lender, all financing
statements and other documents and take such other actions as may from time to
time be requested by the Lender in order to maintain a first perfected security
interest in, Lien on and, if applicable, Control of, the Collateral.  Any
financing statement filed by the Lender may be filed in any filing office in any
UCC jurisdiction and may (i) indicate the Collateral (1) as all assets of the
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC or
such jurisdiction, or (2) by any other description which reasonably approximates
the description contained in this Security Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including,
without limitation, (A) whether the Grantor is an organization, the type of
organization and any organization identification number issued to the Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  The
Grantor also agrees to furnish any such information to the Lender promptly upon
request.  The Grantor also ratifies its authorization for the Lender to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.  The Grantor hereby authorizes the
Lender to complete, execute and file any document cover sheets and recordation
form cover sheets evidencing security interests in the Copyright Collateral, the
Trademark Collateral and the Patent

 

8

--------------------------------------------------------------------------------


 

Collateral, permitted or required to evidence such security interests by the
United States Copyright Office or the United States Patent and Trademark Office
(and the respective regulations and laws governing the same), and this Security
Agreement, any extracts hereof and any amendments hereto (pursuant to
Section 4.7(g)), with the United States Copyright Office and the United States
Patent and Trademark Office.

 

(c)                                  Further Assurances.  The Grantor will, if
so requested by the Lender, furnish to the Lender, as often as the Lender
requests, statements and schedules further identifying and describing the
Collateral and such other reports and information in connection with the
Collateral as the Lender may reasonably request, all in such detail as the
Lender may specify.  The Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all Persons and to defend
the Liens of the Lender in the Collateral and the priority thereof against any
Lien not expressly permitted hereunder.

 

(d)                                 Disposition of Collateral.  The Grantor will
not sell, lease or otherwise dispose of the Collateral except for dispositions
specifically permitted pursuant to Section 6.20 of the Credit Agreement.

 

(e)                                  Liens.  The Grantor will not create, incur,
or suffer to exist any Lien on the Collateral except (i) the Liens created by
this Security Agreement, and (ii) other Permitted Liens.

 

(f)                                    Other Financing Statements.  The Grantor
will not authorize the filing of any financing statement naming it as debtor
covering all or any portion of the Collateral, except as permitted by
Section 4.1(e).  The Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Lender, subject to
the Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

(g)                                 Locations. The Grantor will not (i) maintain
any Collateral at any location other than those locations listed on Exhibit A
(as the same may be updated from time to time), (ii) otherwise change, or add
to, such locations without the Lender’s prior written consent, and if the Lender
gives such consent, the Grantor will concurrently therewith obtain, to the
extent required by the Credit Agreement, a Collateral Access Agreement for each
such location, or (iii) change the location of its place of business or chief
executive office from the location identified in Exhibit A, unless it gives the
Lender at least ten (10) days’ prior written notice thereof and executes any
documents that the Lender may reasonably request in connection therewith.

 

(h)                                 Compliance with Terms.  The Grantor will
perform and comply with all obligations in respect of the Collateral and all
agreements to which it is a party or by which it is bound relating to the
Collateral.

 

(i)                                     Jurisdiction of Organization.  The
Grantor will not change its jurisdiction of organization without the prior
written consent of Lender.

 

4.2.                              Receivables.

 

(a)                                  Certain Agreements on Receivables.  The
Grantor will not make or agree to make any discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof, except that, prior to the
occurrence of a Default, the Grantor may reduce the amount of Accounts arising
from the sale of Inventory in accordance with its present policies and in the
ordinary course of business.

 

(b)                                 Collection of Receivables.  Except as
otherwise provided in this Security Agreement, the Grantor will collect and
enforce, at the Grantor’s sole expense, all amounts due or hereafter due to the
Grantor under the Receivables.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Delivery of Invoices.  The Grantor will
deliver to the Lender immediately upon its request after the occurrence and
during the continuation of a Default duplicate invoices with respect to each
Account bearing such language of assignment as the Lender shall specify.

 

(d)                                 Disclosure of Counterclaims on Receivables. 
If (i) any discount, credit or agreement to make a rebate or to otherwise reduce
the amount owing on a Receivable exists or (ii) if, to the knowledge of the
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, the Grantor will promptly
disclose such fact to the Lender in writing.  The Grantor shall send the Lender
a copy of each credit memorandum in excess of $25,000 as soon as issued, and the
Grantor shall promptly report each credit memorandum.

 

(e)                                  Electronic Chattel Paper.  The Grantor
shall take all steps necessary to grant the Lender Control of all electronic
chattel paper in accordance with the UCC and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

 

4.3.                              Inventory and Equipment.

 

(a)                                  Maintenance of Goods.  The Grantor will do
all things necessary to maintain, preserve, protect and keep the Inventory and
the Equipment in good repair and working and saleable condition, except for
damaged or defective goods arising in the ordinary course of the Grantor’s
business and except for ordinary wear and tear in respect of the Equipment.

 

(b)                                 Returned Inventory.  If an Account Debtor
returns any Inventory to the Grantor when no Default exists, then the Grantor
shall promptly determine the reason for such return and shall issue a credit
memorandum to the Account Debtor in the appropriate amount.  The Grantor shall
immediately report to the Lender any return involving an amount in excess of
$25,000.  Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory.  In the event any Account
Debtor returns Inventory to the Grantor when a Default exists, the Grantor, upon
the request of the Lender, shall: (i) hold the returned Inventory in trust for
the Lender; (ii) segregate all returned Inventory from all of its other
property; (iii) dispose of the returned Inventory solely according to the
Lender’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Lender’s prior written consent.  All returned
Inventory shall be subject to the Lender’s Liens thereon.

 

(c)                                  Inventory Count; Perpetual Inventory
System.  The Grantor will conduct a physical count of the Inventory at least
once per Fiscal Year, and after and during the continuation of a Default, at
such other times as the Lender requests.  The Grantor will maintain a perpetual
inventory reporting system at all times. The Grantor, at its own expense, shall
deliver to the Lender the results of each physical verification, which the
Grantor may in its discretion have made, or caused any other Person to have made
on its behalf, of all or any portion of its Inventory.

 

(d)                                 Equipment.  The Grantor shall promptly
inform the Lender of any additions to or deletions from the Equipment which
individually exceed $50,000.  The Grantor shall not permit any Equipment to
become a fixture with respect to real property or to become an accession with
respect to other personal property with respect to which real or personal
property the Lender does not have a Lien.  The Grantor will not, without the
Lender’s prior written consent, alter or remove any identifying symbol or number
on any of the Grantor’s Equipment constituting Collateral.

 

(e)                                  Titled Vehicles.  The Grantor will give the
Lender notice of its acquisition of any vehicle covered by a certificate of
title and deliver to the Lender, upon request, the original of any vehicle title

 

10

--------------------------------------------------------------------------------


 

certificate and provide and/or file all other documents or instruments necessary
to have the Lien of the Lender noted on any such certificate or with the
appropriate state office.

 

4.4.                              Delivery of Instruments, Securities, Chattel
Paper and Documents. The Grantor will (a) deliver to the Lender immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral (if any then exist), (b) hold
in trust for the Lender upon receipt and immediately thereafter deliver to the
Lender any Chattel Paper, Securities and Instruments constituting Collateral,
(c) upon the Lender’s request, deliver to the Lender (and thereafter hold in
trust for the Lender upon receipt and immediately deliver to the Lender) any
Document evidencing or constituting Collateral and (d) upon the Lender’s
request, deliver to the Lender a duly executed amendment to this Security
Agreement, in the form of Exhibit I-1 hereto, pursuant to which the Grantor will
pledge such additional Collateral.  The Grantor hereby authorizes the Lender to
attach each such amendment to this Security Agreement and agrees that all
additional Collateral set forth in such amendments shall be considered to be
part of the Collateral.

 

4.5.                              Uncertificated Securities and Certain Other
Investment Property. The Grantor will permit the Lender from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral to mark
their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Liens
of the Lender granted pursuant to this Security Agreement.  The Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Collateral and which are Securities and (b) any securities
intermediary which is the holder of any Investment Property, to cause the Lender
to have and retain Control over such Securities or other Investment Property. 
Without limiting the foregoing, the Grantor will, with respect to Investment
Property held with a securities intermediary, cause such securities intermediary
to enter into a control agreement with the Lender, in form and substance
satisfactory to the Lender, giving the Lender Control.

 

4.6.                              Pledged Collateral.

 

(a)                                  Changes in Capital Structure of Issuers. 
Except as permitted by Section 6.19 of the Credit Agreement, the Grantor will
not (i) permit or suffer any issuer of Capital Stock constituting Pledged
Collateral to dissolve, merge, liquidate, retire any of its Capital Stock or
other Instruments or Securities evidencing ownership, reduce its capital, sell
or encumber all or substantially all of its assets (except for Permitted Liens
and sales of assets permitted pursuant to Section 4.1(d)) or merge or
consolidate with any other Person, or (ii) vote any Pledged Collateral in favor
of any of the foregoing.

 

(b)                                 Issuance of Additional Securities.  The
Grantor will not permit or suffer the issuer of Capital Stock constituting
Pledged Collateral to issue additional Capital Stock, any right to receive the
same or any right to receive earnings, except to the Grantor.

 

(c)                                  Registration of Pledged Collateral.  The
Grantor will permit any registerable Pledged Collateral to be registered in the
name of the Lender or its nominee at any time at the option of the Lender.

 

(d)                                 Exercise of Rights in Pledged Collateral.

 

(i)                                     Without in any way limiting the
foregoing and subject to clause (ii) below, the Grantor shall have the right to
exercise all voting rights or other rights relating to the Pledged Collateral
for all purposes not inconsistent with this Security Agreement, the Credit
Agreement or any other Loan Document; provided however, that no vote or

 

11

--------------------------------------------------------------------------------


 

other right shall be exercised or action taken which would have the effect of
impairing the rights of the Lender in respect of the Pledged Collateral.

 

(ii)                                  The Grantor will permit the Lender or its
nominee at any time after the occurrence of a Default, without notice, to
exercise all voting rights or other rights relating to Pledged Collateral,
including, without limitation,  exchange, subscription or any other rights,
privileges, or options pertaining to any Capital Stock or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.

 

(iii)                               The Grantor shall be entitled to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Collateral to the extent not in violation of the Credit Agreement other
than any of the following distributions and payments (collectively referred to
as the “Excluded Payments”): (A) dividends and interest paid or payable other
than in cash in respect of any Pledged Collateral, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Pledged Collateral;  (B) dividends and other distributions
paid or payable in cash in respect of any Pledged Collateral in connection with
a partial or total liquidation or dissolution or in connection with a reduction
of capital, capital surplus or paid-in capital of an issuer; and (C) cash paid,
payable or otherwise distributed, in respect of principal of, or in redemption
of, or in exchange for, any Pledged Collateral; provided however, that until
actually paid, all rights to such distributions shall remain subject to the
Liens created by this Security Agreement; and

 

(iv)                              All Excluded Payments and all other
distributions in respect of any of the Pledged Collateral, whenever paid or
made, shall be delivered to the Lender to hold as Pledged Collateral and shall,
if received by the Grantor, be received in trust for the benefit of the Lender,
be segregated from the other property or funds of the Grantor, and be forthwith
delivered to the Lender as Pledged Collateral in the same form as so received
(with any necessary endorsement).

 

4.7.                              Intellectual Property.

 

(a)                                  The Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or benefit of the Lender of any License or any License Right held by the Grantor
and to enforce the security interests granted hereunder.

 

(b)                                 The Grantor shall notify the Lender
immediately if it knows or has reason to know that any application or
registration relating to any material Patent, Trademark or Copyright (now or
hereafter existing) may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding the Grantor’s ownership of any Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.

 

(c)                                  In no event shall the Grantor, either
directly or through any employee, licensee or designee, file an application for
the registration of any Patent, Trademark or Copyright with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency without giving the Lender prior written notice thereof, and,
upon request of the Lender, the Grantor shall execute and deliver any and all
security agreements as the Lender may request to evidence the Lender’s first
priority security

 

12

--------------------------------------------------------------------------------


 

interest on such Patent, Trademark or Copyright, and the General Intangibles of
the Grantor relating thereto or represented thereby.

 

(d)                                 The Grantor shall take all actions necessary
or requested by the Lender to maintain and pursue each application, to obtain
the relevant registration and to maintain the registration and enforceability of
each of the Patents, Trademarks and Copyrights (now or hereafter existing),
including, without limitation, the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless the Grantor, in its reasonable
judgment shall determine that such Patent, Trademark or Copyright is not
material to the conduct of Grantor’s business.

 

(e)                                  The Grantor shall, unless it shall
reasonably determine that such Patent Collateral, Trademark Collateral or
Copyright Collateral is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Lender shall deem appropriate under the
circumstances to protect such Patent Collateral, Trademark Collateral or
Copyright Collateral.  In the event that the Grantor institutes suit because any
of the Patents Collateral, Trademark Collateral or Copyright Collateral
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, the Grantor shall comply with Section 4.8.

 

(f)                                    The Grantor shall not enter into any
Licenses, as licensor or licenses, except in the ordinary course of business
without the prior written consent of Bank.  Grantor will continue to use, and
will cause the use of, reasonable and proper statutory notice in connection with
its use of each Patent, Trademark and Copyright.

 

(g)                                 The Grantor agrees that, should it obtain
any right, title or interest in any material Copyright Collateral, Patent
Collateral, or Trademark Collateral which is not now identified in Exhibit D,
(i) Grantor shall give prompt written notice to Lender, (ii) the provisions of
Article II will automatically apply to the Copyright Collateral, Patent
Collateral, or Trademark Collateral acquired or obtained, and (iii) each of such
Copyright Collateral, Patent Collateral, or Trademark Collateral will
automatically become part of the Collateral.  Upon the Lender’s request, Grantor
shall to deliver to the Lender a duly executed amendment to this Security
Agreement in the form of Exhibit I-2 hereto, and Grantor authorizes Lender to
modify this Security Agreement, to amend Exhibit D to include any Copyright
Collateral, Patent Collateral, or Trademark Collateral which becomes part of the
Collateral under this Section 4.7(g).  The Grantor hereby authorizes the Lender
to attach each such amendment to this Security Agreement and agrees that all
additional Collateral set forth in such amendments shall be considered to be
part of the Collateral.

 

4.8.                              Commercial Tort Claims.  The Grantor shall
promptly, and in any event within two Business Days after the same is acquired
by it, notify the Lender of any commercial tort claim (as defined in the UCC)
acquired by it and, unless the Lender otherwise consents, the Grantor shall
enter into a supplement to this Security Agreement, granting to Lender a first
priority security interest in such commercial tort claim.

 

4.9.                              Letter-of-Credit Rights.  If the Grantor is or
becomes the beneficiary of a letter of credit, the Grantor shall promptly, and
in any event within two Business Days after becoming a beneficiary, notify the
Lender thereof and cause the issuer and/or confirmation bank to (i) consent to
the assignment of any Letter-of-Credit Rights to the Lender and (ii) agree to
direct all payments thereunder to a Deposit Account at the Lender or subject to
a Deposit Account Control Agreement for application to the Secured Obligations,
in accordance with Section 2.16 of the Credit Agreement, all in form and
substance reasonably satisfactory to the Lender.

 

4.10.                        Federal, State or Municipal Claims.  The Grantor
will promptly notify the Lender of any Collateral which constitutes a claim
against the United States government or any state or local government or

 

13

--------------------------------------------------------------------------------


 

any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.

 

4.11.                        No Interference.  The Grantor agrees that it will
not interfere with any right, power and remedy of the Lender provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the Lender
of any one or more of such rights, powers or remedies.

 

4.12.                        Assigned Contracts.  The Grantor shall fully
perform all of its obligations under each of the Assigned Contracts, and shall
enforce all of its rights and remedies thereunder, in each case, as it deems
appropriate in its business judgment.  Without limiting the generality of the
foregoing, the Grantor shall take all action necessary or appropriate to permit,
and shall not take any action which would have any materially adverse effect
upon, the full enforcement of all indemnification rights under its Assigned
Contracts. The Grantor shall notify the Lender in writing, promptly after the
Grantor becomes aware thereof, of any event or fact which could give rise to a
material claim by it for indemnification under any of its material Assigned
Contracts, and shall diligently pursue such right and report to the Lender on
all further developments with respect thereto.  The Grantor shall deposit into a
Deposit Account at the Lender or subject to a Deposit Account Control Agreement
for application to the Secured Obligations, in accordance with Section 2.16 of
the Credit Agreement, all amounts received by the Grantor as indemnification or
otherwise pursuant to its Assigned Contracts.  If the Grantor shall fail after
the Lender’s demand to pursue diligently any right under its material Assigned
Contracts, or if a Default then exists, the Lender may directly enforce such
right in its own or the Grantor’s name and may enter into such settlements or
other agreements with respect thereto as the Lender shall determine.  In any
suit, proceeding or action brought by the Lender under any material Assigned
Contract for any sum owing thereunder or to enforce any provision thereof, the
Grantor shall indemnify and hold the Lender and Lender harmless from and against
all expense, loss or damage suffered by reason of any defense, setoff,
counterclaims, recoupment, or reduction of liability whatsoever of the obligor
thereunder arising out of a breach by the Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing from the Grantor to or in favor of such obligor or its successors.  All
such obligations of the Grantor shall be and remain enforceable only against the
Grantor and shall not be enforceable against the Lender.  Notwithstanding any
provision hereof to the contrary, the Grantor shall at all times remain liable
to observe and perform all of its duties and obligations under its Assigned
Contracts, and the Lender’s exercise of any of its rights with respect to the
Collateral shall not release the Grantor from any of such duties and
obligations.  The Lender shall not be obligated to perform or fulfill any of the
Grantor’s duties or obligations under its Assigned Contracts or to make any
payment thereunder, or to make any inquiry as to the nature or sufficiency of
any payment or property received by it thereunder or the sufficiency of
performance by any party thereunder, or to present or file any claim, or to take
any action to collect or enforce any performance, any payment of any amounts, or
any delivery of any property.

 

 

ARTICLE V

DEFAULT

 

5.1.                              The occurrence of any one or more of the
following events shall constitute a “Default” hereunder:

 

(a)                                  Any representation or warranty made by or
on behalf of the Grantor under or in connection with this Security Agreement
shall be materially false as of the date on which made.

 

(b)                                 The breach by the Grantor of any of the
terms or provisions of Article IV or Article VII.

 

14

--------------------------------------------------------------------------------


 

(c)                                  The breach by the Grantor (other than a
breach which constitutes a Default under any other Section of this Article V) of
any of the terms or provisions of this Security Agreement which is not remedied
within ten days after such breach.

 

(d)                                 The occurrence of any “Default” under, and
as defined in, the Credit Agreement.

 

(e)                                  Any Capital Stock which is included within
the Collateral shall at any time constitute a Security or the issuer of any such
Capital Stock shall take any action to have such interests treated as a Security
unless (i) all certificates or other documents constituting such Security have
been delivered to the Lender and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Lender has entered into
a control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

 

5.2.             Remedies.

 

(a)                                  Upon the occurrence of a Default, the
Lender may exercise any or all of the following rights and remedies:

 

(i)                                     those rights and remedies provided in
this Security Agreement, the Credit Agreement, or any other Loan Document;
provided that this Section 5.2(a) shall not be understood to limit any rights or
remedies available to the Lender prior to a Default;

 

(ii)                                  those rights and remedies available to a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation, 
any law governing the exercise of a bank’s right of setoff or bankers’ lien)
when a debtor is in default under a security agreement;

 

(iii)                               give notice of sole control or any other
instruction under any Deposit Account Control Agreement or and other control
agreement with any securities intermediary and take any action therein with
respect to such Collateral;

 

(iv)                              without notice (except as specifically
provided in Section 8.1 or elsewhere herein), demand or advertisement of any
kind to Grantor or any other Person, enter the premises of the Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at the Grantor’s premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Lender may deem commercially reasonable;
and

 

(v)                                 concurrently with written notice to the
Grantor, transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exchange certificates or
instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash

 

15

--------------------------------------------------------------------------------


 

dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Pledged Collateral as though the Lender was
the outright owner thereof.

 

(b)                                 The Lender may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

(c)                                  The Lender shall have the right upon any
such public sale or sales and, to the extent permitted by law, upon any such
private sale or sales, to purchase for the benefit of the Lender, the whole or
any part of the Collateral so sold, free of any right of equity redemption,
which equity redemption the Grantor hereby expressly releases.

 

(d)                                 Until the Lender is able to effect a sale,
lease, or other disposition of Collateral, the Lender shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Lender. The Lender may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Lender’s remedies, with respect to such appointment
without prior notice or hearing as to such appointment.

 

(e)                                  If, after the Credit Agreement has
terminated by its terms and all of the Obligations have been paid in full, there
remain Rate Management Obligations outstanding, the Lender may exercise the
remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of any Rate Management
Obligations pursuant to the terms of the agreement governing any Rate Management
Transaction.

 

(f)                                    Notwithstanding the foregoing, the Lender
shall not be required to (i) make any demand upon, or pursue or exhaust any of
its rights or remedies against, the Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof, (ii)
marshal the Collateral or any guarantee of the Secured Obligations or to resort
to the Collateral or any such guarantee in any particular order, or (iii) effect
a public sale of any Collateral.

 

(g)                                 The Grantor recognizes that the Lender may
be unable to effect a public sale of any or all the Pledged Collateral and may
be compelled to resort to one or more private sales thereof in accordance with
clause (a) above.  The Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  The Lender
shall be under no obligation to delay a sale of any of the Pledged Collateral
for the period of time necessary to permit the Grantor or the issuer of the
Pledged Collateral to register such securities for public sale under the
Securities Act of 1933, as amended, or under applicable state securities laws,
even if the Grantor and the issuer would agree to do so.

 

5.3.                              Grantor’s Obligations Upon Default.  Upon the
request of the Lender after the occurrence of a Default, the Grantor will:

 

(a)                                  assemble and make available to the Lender
the Collateral and all books and records relating thereto at any place or places
specified by the Lender, whether at the Grantor’s premises or elsewhere;

 

16

--------------------------------------------------------------------------------


 

(b)                                 permit the Lender, by the Lender’s
representatives and agents, to enter any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral;

 

(c)                                  prepare and file, or cause an issuer of
Pledged Collateral to prepare and file, with the Securities and Exchange
Commission or any other applicable government agency, registration statements, a
prospectus and such other documentation in connection with the Pledged
Collateral as the Lender may request, all in form and substance satisfactory to
the Lender, and furnish to the Lender, or cause an issuer of Pledged Collateral
to furnish to the Lender, any information regarding the Pledged Collateral in
such detail as the Lender may specify;

 

(d)                                 take, or cause an issuer of Pledged
Collateral to take, any and all actions necessary to register or qualify the
Pledged Collateral to enable the Lender to consummate a public sale or other
disposition of the Pledged Collateral; and

 

(e)                                  at its own expense, cause the independent
certified public accountants then engaged by the Grantor to prepare and deliver
to the Lender and each Lender, at any time, and from time to time, promptly upon
the Lender’s request, the following reports with respect to the Grantor: (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts as the Lender may
request.

 

5.4.                              Grant of Intellectual Property License.  For
the purpose of enabling the Lender to exercise the rights and remedies under
this Article V at such time as the Lender shall be lawfully entitled to exercise
such rights and remedies, the Grantor hereby (a) grants to the Lender an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantor) to use, license or sublicense any
Intellectual Property Rights now owned or hereafter acquired by the Grantor, and
wherever the same may be located, and including, without limitation, in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (b) irrevocably agrees that the Lender may sell any of the
Grantor’s Inventory directly to any Person, including, without limitation,
Persons who have previously purchased the Grantor’s Inventory from the Grantor
and in connection with any such sale or other enforcement of the Lender’s rights
under this Security Agreement, may sell Inventory which bears any Trademark
owned by or licensed to the Grantor and any Inventory that is covered by any
Copyright owned by or licensed to the Grantor and the Lender may finish any work
in process and affix any Trademark owned by or licensed to the Grantor and sell
such Inventory as provided herein.

 

 

ARTICLE VI

ATTORNEY IN FACT; PROXY

 

6.1.                              Authorization for Secured Party to Take
Certain Action.

 

(a)                                  The Grantor irrevocably authorizes the
Lender at any time and from time to time in the sole discretion of the Lender
and appoints the Lender as its attorney in fact (i) to execute on behalf of the
Grantor as debtor and to file financing statements and document cover sheets and
recordation form cover sheets (and this Security Agreement, any extracts hereof
and any amendments hereto (pursuant to Section 4.7(g)), necessary or desirable
in the Lender’s sole discretion to perfect and to maintain the perfection and
priority of the Lender’s security interest in the Collateral, (ii) to endorse
and collect any cash proceeds of the Collateral,

 

17

--------------------------------------------------------------------------------


 

(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Lender in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Lender’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
and which are Securities or with securities intermediaries holding other
Investment Property as may be necessary or advisable to give the Lender Control
over such Securities or other Investment Property, (v) to apply the proceeds of
any Collateral received by the Lender to the Secured Obligations as provided in
the Credit Agreement, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for such Liens as are specifically
permitted hereunder), and the Grantor agrees to reimburse the Lender on demand
for any payment made or any expense incurred by the Lender in connection
therewith; provided that, this authorization shall not relieve the Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement, (vii) to demand payment or enforce payment of the Receivables in the
name of the Lender or the Grantor and to endorse any and all checks, drafts, and
other instruments for the payment of money relating to the Receivables, (viii)
to sign the Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (ix) to exercise all of the Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (x) to settle, adjust, compromise, extend or renew the Receivables,
(xi) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xii) to prepare, file and sign the Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of the
Grantor, (xiii) to prepare, file and sign the Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xiv) to change the address for delivery of mail addressed to
the Grantor to such address as the Lender may designate and to receive, open and
dispose of all mail addressed to the Grantor, and (xv) to do all other acts and
things necessary to carry out this Security Agreement.  In addition, the Lender
may at any time, in the Lender’s own name (if a Default exists), in the name of
a nominee of the Lender (if a Default exists), or in the name of the Grantor
communicate (by mail, telephone, facsimile or otherwise) with the Account
Debtors of such Grantor, parties to contracts with the Grantor and obligors in
respect of Instruments of the Grantor to verify with such Persons, to the
Lender’s satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper, payment intangibles and/or
other Receivables.

 

(b)                                 All acts of said attorney or designee are
hereby ratified and approved. The powers granted pursuant to this Section 6.1(a)
are coupled with an interest and shall be irrevocable until the termination of
this Security Agreement pursuant to the terms of Section 8.15.  The powers
conferred on the Lender under this Section 6.1(a) are solely to protect the
Lender’s interests in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers.  NONE OF THE LENDER OR ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO THE GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER GRANTED HEREUNDER
OR OTHERWISE, EXCEPT  IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

6.2.                              PROXY. THE GRANTOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE LENDER AS THE PROXY AND ATTORNEY-IN-FACT OF THE
GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL, SECURITIES, INSTRUMENTS AND
OTHER INVESTMENT PROPERTY, INCLUDING THE RIGHT TO VOTE SUCH COLLATERAL, WITH
FULL POWER OF SUBSTITUTION TO DO SO.  THE APPOINTMENT OF THE LENDER AS PROXY AND
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
DATE ON WHICH THIS SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH
SECTION 8.15.  IN

 

18

--------------------------------------------------------------------------------


 

ADDITION TO THE RIGHT TO VOTE ANY SUCH COLLATERAL, THE APPOINTMENT OF THE LENDER
AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH COLLATERAL ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH
COLLATERAL OR ANY OFFICER OR THE AGENT THEREOF), UPON THE OCCURRENCE OF A
DEFAULT.  NOTWITHSTANDING THE FOREGOING, THE LENDER SHALL NOT HAVE ANY DUTY TO
EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

 

 

ARTICLE VII

DEPOSIT ACCOUNTS

 

7.1.                              Covenant Regarding New Deposit Accounts; Lock
Boxes.  Before opening or replacing any Deposit Account, or establishing a new
lock box, the Grantor shall (a) obtain the Lender’s consent in writing to the
opening of such Deposit Account or lock box, and (b) cause each bank or
financial institution in which it seeks to open (i) a Deposit Account, to enter
into a Deposit Account Control Agreement with the Lender in order to give the
Lender Control of such Deposit Account, or (ii) a lock box, to enter into a lock
box Agreement with the Lender in order to give the Lender Control of the lock
box.  In the case of Deposit Accounts or a lock box maintained with Lender, the
terms of such letter shall be subject to the provisions of the Credit Agreement
regarding setoffs.

 

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1.                              Waivers.  The Grantor hereby waives notice of
the time and place of any public sale or the time after which any private sale
or other disposition of all or any part of the Collateral may be made.  To the
extent such notice may not be waived under applicable law, any notice made shall
be deemed reasonable if sent to the Grantor, addressed as set forth in
Article IX, at least ten days prior to (i) the date of any such public sale or
(ii) the time after which any such private sale or other disposition may be
made.  To the maximum extent permitted by applicable law, the Grantor waives all
claims, damages, and demands against the Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Lender as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, the
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Lender, any valuation,
stay, appraisal, extension, moratorium, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Security Agreement, or otherwise.  Except as otherwise
specifically provided herein, the Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

 

8.2.                              Limitation on Lender’s Duty with Respect to
the Collateral.  The Lender shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Lender shall use reasonable care with
respect to the Collateral in its possession or under its control.  The Lender
shall not have any other duty as to

 

19

--------------------------------------------------------------------------------


 

any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Lender to
exercise remedies in a commercially reasonable manner, the Grantor acknowledges
and agrees that it is commercially reasonable for the Lender (i) to fail to
incur expenses deemed significant by the Lender to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Lender in the collection or disposition of any of the Collateral.  The
Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Lender would  be
commercially reasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2.  Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Lender that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.

 

8.3.                              Compromises and Collection of Collateral.  The
Grantor and the Lender recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, the Grantor agrees that
the Lender may at any time and from time to time, if a Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion shall
determine or abandon any Receivable, and any such action by the Lender shall be
commercially reasonable so long as the Lender acts in good faith based on
information known to it at the time it takes any such action.

 

8.4.                              Secured Party Performance of Debtor
Obligations.  Without having any obligation to do so, the Lender may perform or
pay any obligation which the Grantor has agreed to perform or pay in this
Security Agreement and the Grantor shall reimburse the Lender for any amounts
paid by the Lender pursuant to this Section 8.4.  The Grantor’s obligation to
reimburse the Lender pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

 

8.5.                              Specific Performance of Certain Covenants. 
The Grantor acknowledges and agrees that a breach of any of the covenants
contained in Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12,
5.3, or

 

20

--------------------------------------------------------------------------------


 

8.7 or in Article VII will cause irreparable injury to the Lender, that the
Lender and Lender have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Lender to seek and obtain
specific performance of other obligations of the Grantor contained in this
Security Agreement, that the covenants of the Grantor contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantor.

 

8.6.                              Use and Possession of Certain Premises.  Upon
the occurrence of a Default, the Lender shall be entitled to occupy and use any
premises owned or leased by the Grantor where any of the Collateral or any
records relating to the Collateral are located until the Secured Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay the Grantor for such use and occupancy.

 

8.7.                              Dispositions Not Authorized.  The Grantor is
not authorized to sell or otherwise dispose of the Collateral except as set
forth in Section 4.1(d) and notwithstanding any course of dealing between the
Grantor and the Lender or other conduct of the Lender, no authorization to sell
or otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Lender unless such authorization is in writing signed
by the Lender.

 

8.8.                              No Waiver; Amendments; Cumulative Remedies. No
delay or omission of the Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Lender and then only to the extent in such writing specifically set forth.  All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Lender until the Secured
Obligations have been paid in full.

 

8.9.                              Limitation by Law; Severability of
Provisions.  All rights, remedies and powers provided in this Security Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable or not
entitled to be recorded or registered, in whole or in part.  Any provision in
any this Security Agreement that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Security
Agreement are declared to be severable.

 

8.10.                        Reinstatement.  This Security Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against the Grantor for liquidation or reorganization, should the
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of the Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

8.11.                        Benefit of Agreement.  The terms and provisions of
this Security Agreement shall be binding upon and inure to the benefit of the
Grantor, the Lender and its successors and assigns (including, without

 

21

--------------------------------------------------------------------------------


 

limitation, all Persons who become bound as a debtor to this Security
Agreement), except that the Grantor shall not have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Lender.  No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Liens granted to the Lender hereunder.

 

8.12.                        Survival of Representations.  All representations
and warranties of the Grantor contained in this Security Agreement shall survive
the execution and delivery of this Security Agreement.

 

8.13.                        Taxes and Expenses.  Any taxes (including, without
limitation, income taxes) payable or ruled payable by Federal or State authority
in respect of this Security Agreement shall be paid by the Grantor, together
with interest and penalties, if any.  The Grantor shall reimburse the Lender for
any and all out-of-pocket expenses and internal charges (including, without
limitation, reasonable attorneys’, auditors’ and accountants’ fees and
reasonable time charges of attorneys, paralegals, auditors and accountants who
may be employees of the Lender) paid or incurred by the Lender in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including,
without limitation, the expenses and charges associated with any periodic or
special audit of the Collateral).  Any and all costs and expenses incurred by
the Grantor in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantor.

 

8.14.                        Headings.  The title of and section headings in
this Security Agreement are for convenience of reference only, and shall not
govern the interpretation of any of the terms and provisions of this Security
Agreement.

 

8.15.                        Termination.  This Security Agreement shall
continue in effect (notwithstanding the fact that from time to time there may be
no Secured Obligations outstanding) until (i) the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
have been indefeasibly paid and performed in full and no commitments of the
Lender which would give rise to any Secured Obligations are outstanding.

 

8.16.                        Entire Agreement.  This Security Agreement embodies
the entire agreement and understanding between the Grantor and the Lender
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantor and the Lender relating to the Collateral.

 

8.17.                        CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF OHIO, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

8.18.                        CONSENT TO JURISDICTION.  THE GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
OHIO STATE COURT SITTING IN CINCINNATI, OHIO IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE
GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LENDER TO BRING
PROCEEDINGS AGAINST THE GRANTOR IN THE

 

22

--------------------------------------------------------------------------------


 

COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE GRANTOR
AGAINST THE LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN CINCINNATI, OHIO.

 

8.19.                        WAIVER OF JURY TRIAL. THE GRANTOR AND THE LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

8.20.                        Indemnity.  The Grantor hereby agrees to indemnify
the Lender and its successors, assigns, agents and employees, from and against
any and all liabilities, damages, penalties, suits, costs, and expenses of any
kind and nature (including, without limitation,  all expenses of litigation or
preparation therefor (including, without limitation, reasonable attorneys’ fees)
whether or not the Lender is a party thereto) imposed on, incurred by or
asserted against the Lender, or its successors, assigns, agents and employees,
in any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Lender or the Grantor, and any claim for Patent,
Trademark or Copyright infringement).

 

8.21.                        Counterparts.  This Security Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this
Security Agreement by signing any such counterpart.

 

ARTICLE IX

NOTICES

 

9.1.                              Sending Notices.  Any notice required or
permitted to be given under this Security Agreement shall be sent by United
States mail, telecopier, personal delivery or nationally established overnight
courier service, and shall be deemed received (a) when received, if sent by hand
or overnight courier service, or mailed by certified or registered mail notices
or (b) when sent, if sent by telecopier (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), in each case
addressed to the Grantor at the address set forth on Exhibit A as its principal
place of business, and to the Lender at the address set forth in the Credit
Agreement.

 

9.2.                              Change in Address for Notices.  Each of the
Grantor and the Lender may change the address for service of notice upon it by a
notice in writing to the other parties.

 

[Signature Page Follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor and the Lender have executed this Security
Agreement as of the date first above written.

 

 

GRANTOR:

 

 

 

MXT HOLDINGS, INC.

 

 

 

By:

/s/ David P. Reiland

 

 

Name:

David P. Reiland

 

Title:

President

 

 

 

 

 

LENDER:

 

 

 

BANK ONE, NA

 

 

 

By:

/s/ David L. Carey

 

 

Name:

David L. Carey

 

Title:

Director

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

(See Section 4.4 of Security Agreement)

 

AMENDMENT

 

This Amendment, dated                            ,      is delivered pursuant to
Section 4.4 of the Security Agreement referred to below.  All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement.  The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct.  The undersigned further agrees that this
Amendment may be attached to that certain Security Agreement, dated August 15,
2003, between the undersigned, as the Grantor, and Bank One, NA, as the Lender,
(the “Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in said
Security Agreement.

 

 

MXT HOLDINGS, INC.

 

 

 

 

 

By:

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE  I TO AMENDMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

(See Section 4.7(g) of Security Agreement)

 

AMENDMENT

 

 

This Amendment, dated                            ,      is delivered pursuant to
Section 4.7(g) of the Security Agreement referred to below.  All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement.  The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct.  The undersigned further agrees that this
Amendment may be attached to that certain Security Agreement, dated August 15,
2003, between the undersigned, as the Grantor, and Bank One, NA, as the Lender,
(the “Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in said
Security Agreement.

 

 

MXT HOLDINGS, INC.

 

 

 

 

 

By:

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO AMENDMENT

 

--------------------------------------------------------------------------------